Felton, Chief Judge.
The judge's order sustaining the oral motion to dismiss the petition for certiorari did not state what grounds that motion contained and did not state on what grounds the motion was being sustained. The bill of exceptions does not show upon what grounds the petition for certiorari was dismissed but it merely contains a statement that the motion to dismiss was sustained and that such was contrary to law.
A bill of exceptions which does not show upon what grounds the petition for certiorari was dismissed presents no question for decision. Gunn v. Wood, 99 Ga. 70 (24 S. E. 407).

Writ of error dismissed.


Quillian and Nichols, JJ., concur.

Louis M. Tatham, for plaintiff in error.
N. Forrest Montet, contra.